PD-1537-14
                                                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
February 10, 2015
                                                                 Transmitted 2/9/2015 8:27:29 PM
                                                                  Accepted 2/10/2015 8:51:21 AM
                                                                                    ABEL ACOSTA
                         Nos. PD-1537-14 & PD-1636-14                                       CLERK




                    In the Texas Court of Criminal Appeals

                                BENNIE FUELBERG,
                                    Petitioner,

                                WALTER DEMOND,
                                   Petitioner,

                                          v.

                               THE STATE OF TEXAS
                                    Respondent.


                         ON PETITIONS AND CROSS-PETITION FOR
                           DISCRETIONARY REVIEW FROM THE
                       THIRD COURT OF APPEALS AT AUSTIN, TEXAS


                   BRIEF BY AMICUS CURIAE
           ELECTRIC CO-OP MEMBERS IN OPPOSITION
          TO PETITIONS FOR DISCRETIONARY REVIEW
          AND IN SUPPORT OF STATE’S CROSS-PETITION

                                  ERNEST J. ALTGELT
                                State Bar No. 0112000
                                ealtgelt@austin.rr.com
                                  615 Flamingo Blvd.
                                Lakeway, Texas 78734
                              (512) 261-3681 - Telephone

                              Attorney and Amicus Curiae

        AMICUS CURIAE IS NOT ENTITLED TO ORAL ARGUMENT
                  IDENTITY OF PARTIES AND COUNSEL
    Neither Petitioners nor the Attorney General, fully identify a large number of

parties, legal counsel, and law firms, which are possibly interested in the above-

styled criminal cases. In ANNEX A, infra, we identify approximately 60 legal

counsel, law firms, and parties − who are possibly interested in the above-styled

cases for purposes of potential grounds for recusal. Pages A-1 to A-9 of ANNEX A,

accordingly, are incorporated by reference.




                                         i
                                          TABLE OF CONTENTS

Identity of Parties and Counsel ...................................................................................i

Index of Authorities ..................................................................................................iv

Tex. R. App. P. Rule 11 Requirements .....................................................................vi

Interest of Amicus Curiae .........................................................................................vi

Statement Regarding Oral Argument .......................................................................vi

Statement of the Case................................................................................................ix

Statement of Procedural History ................................................................................ x

Questions Presented for Review ............................................................................ xiii

Summary of Argument .............................................................................................. 1

Argument.................................................................................................................... 1

         I.        Petitioners fail to address activities by co-conspirators Curtis
                   and Demond. ......................................................................................... 2

         II.       Petitioners are criminally accountable for the long-running,
                   bill padding, payments scheme and conspiratorial activities ................ 2
         III.      The factual findings and conclusions at issue are reached in
                   companion jury trials held in separate cities ......................................... 3

         IV.       Whether the Court of Appeals erred when it concluded that
                   Petitioner Demond’s theft-by-deception conviction rested on
                   legally insufficient evidence, misstated the State’s burden,
                   and ignored the law of parties? ............................................................. 3
Prayer for Relief ......................................................................................................... 4




                                                              ii
Certificate of Compliance .......................................................................................... 5

Certificate of Service ................................................................................................. 6

ANNEX A − Identity of Parties and Counsel ......................................................... A-1

ANNEX B − Relevant Legal Proceedings and Court Records ................................ B-1




                                                           iii
                                       INDEX OF AUTHORITIES

Cases                                                                                                          Page(s)
Demond v. State,
    ---S.W.3d---, 2014 WL 6612510 (Tex. App.—Austin, Nov. 21,
    2014) ................................................................................................................x
Fuelberg v. State,
      447 S.W.3d 304 (Tex. App.—Austin, 2014)...................................................x
Hall v. Pedernales Elec. Coop. Inc.,
      278 S.W.3d 536 (Tex. App.—Austin 2009, no pet.) ..................................... vi

Jackson v. Virginia,
      443U.S.307 (1979)........................................................................................ vii

Matchett v. State,
     941 S.W.2d 922 (1996)................................................................................ viii
Olde v. Wal-Mart Stores,
      747 F.3d 315 (5th Cir. 2014) ........................................................................ vii

Statutes                                                                                                       Page(s)
TEX. CODE CRIM. PROC., Art. 1.03 ........................................................................... ix

TEX. CODE CRIM. PROC., Art. 1.12 ........................................................................... ix
TEX. PENAL CODE § 7.01(a) .......................................................................................3
TEX. PENAL CODE § 7.02(a)(2)...................................................................................3

TEX. PENAL CODE § 31.03 .................................................................................. vi, vii

TEX. PENAL CODE § 32.45 .................................................................................. vi, vii

TEX. PENAL CODE § 34.02 .................................................................................. vi, vii

Rules                                                                                                          Page(s)
TEX. DISCIPLINARY R. PROF’L CONDUCT 1.12(a) .......................................................1



                                                            iv
TEX. R. APP. P. 66(a)(c) .......................................................................................... vii

TEX. R. EVID. 201 ................................................................................................... viii

Other Authorities                                                                                             Page(s)
A Review of the Investigative Report on the Pedernales Elec. Coop., Inc.,
      TEX. STATE AUDITOR’S OFFICE (Rept. 09-019, Feb. 2009)
      http://www.sao.state.tx.us/reports/main/09-019.pdf ................................ vii, 3

Pedernales Elec. Coop., Inc. Report of Investigation,
     Navigant Consulting, LLC (Dec. 15, 2008), available at
     http://www.pec.coop/docs/default-source/navigant-
     report/navigant-report-2008.pdf?sfvrsn=4. ......................................... vii, xi, 3




                                                            v
                   TEX. R. APP. P. RULE 11 REQUIREMENTS
       This Brief complies with the Briefing rules for parties. No fee was paid, or

will be paid, for the preparing of this Brief. A certificate of service certifying that

copies have been served on all parties is set forth at the end of this Amicus Brief.

                         INTEREST OF AMICUS CURIAE
       Amicus Curiae Ernest Altgelt is a member of the Texas and New York bars,

the U.S. Supreme Court, and several Federal Courts. Both he and his wife, Amicus

Curiae Ingrid R. Altgelt, are Member-Owners of the Pedernales Electric

Cooperative, Inc. (PEC).1 For the reasons and arguments made by the Attorney

General in his Replies and Cross-Petition, the Court should deny the Petitions for

Discretionary Review, as separately filed by “co-conspirators” Fuelberg and

Demond and grant the State’s Cross-Petition filed against Demond.

                STATEMENT REGARDING ORAL ARGUMENT
          Petitioner Bennie Fuelberg’s white-collar crime felony convictions are

for money laundering, misapplication of fiduciary property and theft-by-deception.

See, TEX. PENAL CODE §§ 34.02, 32.45, 31.03. As to Clark, Thomas & Winters

attorney and “co-conspirator,” Walter Demond, his white-collar crime convictions


1
        Amicus Curiae are granted “intervenor” status as to certain matters involving the
“continuing and exclusive jurisdiction” of the Travis County District Courts set forth in the
court-ordered class action settlement Agreement. See, Hall v. Pedernales Elec. Coop. Inc., 278
S.W.3d 536 (Tex. App.—Austin 2009, no pet.); Cause No. D-1-GN-7-002234, in the 353rd
Judicial District Court, Travis County, Texas, Order filed Sept. 14, 2009 (Livingston, J.) (The
“Plea in Intervention of Owner-Members Ingrid and Ernest Altgelt is GRANTED . . . .”

                                              vi
(as affirmed by the court of appeals) are for misapplication of fiduciary property

and money laundering. See TEX. PENAL CODE §§ 32.45, 34.02.

         The court below, however, overturned Demond’s verdict and conviction

for theft-by-deception. See TEX. PENAL CODE § 31.03.         In the State’s Cross-

Petition, the Attorney General asks for the Court to reinstate Demond’s theft-by-

deception jury verdict and judgment pursuant to TEX. R. APP. P. 66(a)(c).

         Relevant to the above-numbered criminal Cases, the witness testimony,

companion Indictments, conspiratorial activities, and circumstances, overlap and

are interrelated with each other. Considerations of judicial economy, accuracy and

efficiency, suggest future proceedings before the Court (including oral arguments,

if any), should be assigned to the same panel members who hear or determine both

Cases.

         In addition, Amicus Curiae respectfully submit oral argument is not

warranted. This is because the decades-long conduct and crimes which involve

underlying fiduciary breaches, “padding or laundering” of legal bills, deep

corruption, “tampering with and deleting of” computer-based evidence, are clearly

established by the overwhelming Witness Testimony and Evidence herein.

         The Court should further review the circumstances, corporate governance

and accounting irregularities, chronicled in the court-ordered independent




                                        vii
Navigant Investigative Report2 (and of other proceedings listed in ANNEX B,

infra.).    The Navigant Report and State Auditor’s Report we believe also

corroborates and illuminates the merits, justice and fairness, of the white-collar

crime convictions at issue.

           The Court should not be misled by the Petitioners’ fanciful and “sky-is-

falling” corporate governance arguments, which are apparently intended to seek

further delays and sympathy, principally for Attorney, Walter Demond. The legal

aspects of the criminal findings at issue herein − from the prospective of sound

corporate governance principles, judicial disqualification or recusal considerations,

and the law of parties− we submit are pedestrian and not “ground breaking” in any

sense.

           Moreover, the factual findings and conclusions at issue were reached in

companion jury trials held in separate Texas Cities and Counties. They should

not be reinterpreted or second-guessed by this Court. See, Jackson v. Virginia,

443U.S.307, 319 (1979) (Reviewing appellate courts must give full play and

deference to the role of the jury as fact finders); Matchett v. State, 941 S.W.2d 922,


2
        We ask for the Court to Take Judicial Notice of the court-ordered Navigant Investigative
Report and companion State Auditor’s Report, as listed in ANNEX B, at p. B-2. See Pedernales
Elec. Coop., Inc. Report of Investigation, Navigant Consulting, LLC (Dec. 15, 2008), available at
http://www.pec.coop/docs/default-source/navigant-report/navigant-report-2008.pdf?sfvrsn=4; A
Review of the Investigative Report on the Pedernales Elec. Coop., Inc., TEX. STATE AUDITOR’S
OFFICE (Rept. 09-019, Feb. 2009) http://www.sao.state.tx.us/reports/main/09-019.pdf. See TEX.
R. EVID. 201; Olde v. Wal-Mart Stores, 747 F.3d 315, 323 n.1 (5th Cir. 2014) and authorities
cited therein.

                                              viii
936 (1996) (en banc) (Jurors are the exclusive judges of the facts); Cf., TEX. CODE

CRIM. PROC., Art. 1.03 (Objects of this Code), §§ 3 & 5 (“To insure criminal trials

are conducted which are “consistent with the ends of justice . . . “; and Art. 1.12

(Right to Jury) (“The right to trial by jury shall remain inviolate”). We believe

Oral Argument is not likely to substantially assist the Court to resolve the issues

now before it -- regarding the co-conspirators’ conduct, or as to the controlling

events and circumstances. Amicus is not entitled to oral argument.

                         STATEMENT OF THE CASE
      At pages 1-11 of the reply in Case No. PD-1537-14 (Fuelberg), and at pages

3-12 in the reply and cross-petition in Case No. PD-1636-14 (Demond), the

Attorney General accurately describes the extent to which the State is dissatisfied

with the Statements of the Case and the contentions by Fuelberg and Demond in

their Petitions.   Accordingly, we adopt and incorporate by reference in their

entirety, the Attorney General’s Replies and Cross-Petition with respect to

Petitioners Fuelberg and Demond’s respective Statements of the Case.

      In its Replies Opposing Discretionary Review and Cross-Petition, the

Attorney General also briefly discusses the portions of the Statements of Facts and

Contentions of Fuelberg and Demond which should be supplemented or corrected.

      At pp. 3-8 of the State’s Cross-Petition in Demond, the Attorney General

further cites the specific portions of Witness Testimony, direct and


                                        ix
circumstantial evidence, that establish the merits of the theft-by-deception jury

verdict and judgment against attorney Demond. Said pp. 3-8 are incorporated by

reference herein.

      Petitioners’ criminal convictions, as previously noted, are based upon similar

and duplicative witness testimony, factual circumstances, evidence and findings.

These matters were presented and adjudicated in companion, separate jury trials

held in Fredericksburg, Texas and Boerne, Texas.

       Because of the forgoing, and in light of the very extensive briefing,

numerous prior delays herein and in the interest judicial efficiency and justice, we

ask for this Amicus Brief to be considered a Joint Brief, as to the Petitioners’

Petitions and Respondent State’s Cross-Petition.

                 STATEMENT OF PROCEDURAL HISTORY
      The Court of Appeals on July 16, 2014, issued its decision in Fuelberg v.

State, 447 S.W.3d 304 (Tex. App.—Austin, 2014) (Field, J., Pemberton, J. &

Jones, CJ.), reh. denied. On Nov. 21, 2104, the Third Court of Appeals’ decision

is issued in Demond v. State, ---S.W.3d---, 2014 WL 661250 (Tex. App.—Austin

2014) (Field, J., Pemberton, J. & Jones, CJ.).

      To understand the facts, procedural background, context and timeline

regarding the multiple felony convictions at issue, this Court also should

recognize, the circumstances relevant to the above-numbered criminal cases.


                                          x
These criminal cases are either directly related to or follow from, the same:

decades-long corporate governance irregularities, “padding or laundering” of

legal bills, collusion, deep corruption, “tampering with and deleting” of

computer-based evidence, conspiratorial activities, cover-ups, and dishonesty,

as discussed and reported in the court-ordered December 2008 Navigant

Investigative Report and the companion February 2009 State Auditor’s

Report.

       We further note, the general factual background and procedural history as to

the underlying “white-collar” crimes, companion indictments, corporate

governance and accounting irregularities, self-dealing, dishonesty, fiduciary

breaches and conspiratorial activities, are also summarized, at some length, in the

two opinions authored by Justice Scott K. Field and issued in appellate Case No.

03-11-00553-CR (Demond), in his companion prior opinion in Case No. 03-11-

00317-CR (Fuelberg) and in the Attorney General’s Cross-Petition.

          The Court is well-served to re-read the State’s Brief [72-pages] in the

Third Court Appeals in Demond dated Oct. 15, 2012, Brief of Amicus Curiae dated

Dec. 3, 20123 and Supplemental Brief of Amicus Curie on Judicial Disqualification

and Recusal dated June 4, 2014.             These previous Amicus Curie Briefs, are
3
       Such Amicus Curiae Appellate Brief is received Dec. 3, 2012, by the Third Court of
Appeals. This prior Amicus Curiae Brief is incorporated by reference herein. Upon further
request, additional hard copies will be furnished by Amicus Curiae to the Clerk and Justices of
the Court.



                                              xi
provided in both appellate Case Nos. 03-11-00553-CR (Demond), and 03-11-

00317-CR (Fuelberg)4.

       We submit it may be particularly helpful and enlightening for the Court to

read each of the above-referenced Appellate Briefs by the State and by Amicus

Curiae − including the specific record citations to the testimony included therein

about “co-conspirator” Demond’s fiduciary and professional duties to PEC Co-op

as a legal entity, as opposed to the PEC’s CEO.

       The grand jury indictments and conspiratorial activities relevant to the

Petitioners’ separate jury trials and felony convictions, and their appeals, also

follow from the events as addressed in: prior civil lawsuits related to corporate

governance and irregularities, the appeal of a non-opt-out class action settlement

lawsuit before the Third Court of Appeals, the closely-related court-ordered

Navigant Investigative Report5, a companion State Auditor’s Report, Employee

Theft Insurance litigation, Supreme Court Board of Disciplinary Appeals decision,



4
       A PDF copy of the referenced Amicus Brief dated June 4, 2014, as provided in Fuelberg
& Demond v. State of Texas, is available at http:// www.search.txcourts.gov/Case.aspx?cn+013-
11-553-CR&coa03.
5
        The June 2009 Grand Jury Indictments of “co-conspirators” Fuelberg and Demond,
occurred some six months after the Navigant Investigative Report was issued and four months
after the companion State Auditor’s Report is issued. See, 1.CR.9-11, Appellate Case No. 03-
11-00553-CR. The Dec. 2008 Navigant Report is a major catalyst, factual basis, and cause for,
Petitioners’ Grand Jury Indictments. See Pedernales Elec. Coop., Inc. Report of Investigation,
Navigant Consulting, LLC (Dec. 15, 2008), available at http://www.pec.coop/docs/default-
source/navigant-report/navigant-report-2008.pdf?sfvrsn=4.

                                             xii
Clark Thomas & Winters, P.C.’s bankruptcy and state and federal legislative

investigative hearings. See, ANNEX B, infra.

                  QUESTIONS PRESENTED FOR REVIEW
      The Attorney General at pp. 1-11 of his Reply in Fuelberg and at pp. 3 to 12

in his Reply and Cross-Petition in Demond, correctly responds and disavows, the

Issues as Presented for Review by Petitioners. We adopt and incorporate by

reference in its entirety, the Attorney General’s Replies and Cross-Petition for the

State, with respect to the questions and cross-ground for discretionary review, in

Fuelberg and Demond.

         We submit, nevertheless, a more accurate and informative version of the

applicable Questions for Review now before the Court and include the following

Restated items:

1.    Are the fiduciary duties which are owned by “co-conspirator” and Attorney
      Walter Demond to the PEC as a legal entity, trumped by business judgment?

2.    Does the alleged blanket and questionable authority given by only some
      Directors to CEO & Gen. Mgr. Bennie Fuelberg, as asserted by Petitioners,
      render totally meaningless the concept of fiduciary duty?

3.    Does Petitioner Demond’s argument that he cannot be held criminally
      responsible along with his “co-conspirator” Fuelberg, because he allegedly
      did not know a crime was being committed, deviate from the real world of
      criminal prosecutions. For example, the driver of the get-a-way car in a
      planned bank robbery did not know the crime of murder was being
      committed by the other participants − yet the driver will be charged with
      murder notwithstanding the fact the plan was only to rob the bank and did
      not kill anyone?


                                        xiii
4.    Whether given the fiduciary, professional and ethical standards, which apply
      to the conduct of “co-conspirator” attorney Demond, as to his client, PEC as
      a legal entity6 − the Court should confirm that both “co-conspirators” are
      criminally accountable for their long-running secretive invoicing, bill
      padding and payments scheme, and conspiratorial activities?

5.    Whether the Third Court of Appeals below erred when it concluded that
      Petitioner Demond’s theft-by-deception conviction rested on legally
      insufficient evidence?




6
       At pp. 27-31, in the Oct. 15, 2012 State’s Brief in Appellate Case 03-11-00553-CR,
Demond v. State of Texas, considerable specific record citations and legal authorities, are
provided − all of also which refute the false premise of the principal defense of Demond.

                                           xiv
TO THE HONORABLE CRIMINAL COURT OF APPEALS:
      Amicus Curiae Electric Co-op Members, Ernest Altgelt and Ingrid R.

Altgelt, file this brief in opposition to petitions for discretionary review and in

support of cross-petition. Amicus Curiae respectfully show:

                          SUMMARY OF ARGUMENT
      We adopt and incorporate by reference in its entirety, the contentions and

authorities set forth in the Attorney General’s Replies Opposing Discretionary

Review and Cross-Petition in Demond.

     Further, we believe a correct reading of both Petitioners’ requests are that this

Court is being asked to rule, in essence, that the PEC’s board, CEO Fuelberg, and

defacto General Counsel Demond, owed no fiduciary obligation to safeguard

PEC’s assets and that the insider ransacking of the business entity, generally

called white crime, should not be criminalized but rather regarded as acceptable

business practice.

                                   ARGUMENT
      In the interest of brevity, we fully incorporate the citations to the clerk’s

records, reporter’s records, case authorities, set forth in the State’s Cross-Petition

to Demond’s Petition for Discretionary Review. Also refer to TEX. DISCIPLINARY

R. PROF’L CONDUCT 1.12(a) (Organization as Client and commentary). We assert

each of these items serve as an effective antidote to the arguments of attorney

                                          1
Demond and Fuelberg, as made in their Petitions for Discretionary Review. In

addition, we further emphasize the following:

I.    Petitioners fail to address activities by co-conspirators Curtis and
      Demond.
      Petitioners in their Petitions seem to ignore several facts: 1) the PEC did not

need the services of Curtis, co-conspirator Bennie Fuelberg’s brother, as the PEC

interests at the Texas Legislature were being protected by Texas Electric

Cooperatives (TEC) and others; 2) the PEC did not need or use Price, the son of a

longtime Director − really $106,000 in retainer fees, for practicing in just one of

the PEC’s 24 counties service area; 3) Curtis did not register as a Lobbyist for the

PEC in order to hide his relationship with the PEC and to keep his $872,000 in

payments sub rosa; and 4) the whole scheme was to secretly authorize unnecessary

payments to Curtis and Price, and to fraudulently hide the nature of these payments

from the PEC’s accounting system by including them in Clark, Thomas & Winters,

PC’s monthly billings − theft, misapplication of fiduciary property and money

laundering.

II.   Petitioners are criminally accountable for the long-running, bill
      padding, payments scheme and conspiratorial activities.
      Petitioners, in essence, erroneously argue that fiduciary duty is trumped by

business judgment. In each Petitioners’ view, Fuelberg could hire and fire anyone

he wanted at any time. Such blanket authority under the circumstances renders as


                                         2
meaningless, the concept of fiduciary duty.         The concepts of reasonable and

necessary are not recognized.

III.   The factual findings and conclusions at issue are reached in companion
       jury trials held in separate cities.
       The Jurors in the cities of Fredericksburg and Boerne, properly determined

that attorney Demond and General Manager & CEO Fuelberg, are co-engineers,

co-participants and co-conspirators, in orchestrating the long-running

invoicing and bill padding scheme to effectuate secretive monthly payments of

PEC moneys to lobbyist Curtis, and to Bill Price, the son of a prominent Director.

See Navigant Investigative Report and State Auditor’s Report, supra, n. 2, at p vii

and the discussion and references, supra at p. x.

IV.    Whether the Court of Appeals erred when it concluded that Petitioner
       Demond’s theft-by-deception conviction rested on legally insufficient
       evidence, misstated the State’s burden, and ignored the law of parties?
       The Jurors in the cities of Fredericksburg and Boerne, properly determined

that attorney Demond and General Manager & CEO Fuelberg, are co-engineers,

co-participants and co-conspirators, in orchestrating the long-running

invoicing and bill padding scheme to effectuate secretive monthly payments. See,

TEX. PENAL CODE § 7.01(a), 7.02(a)(2).




                                          3
                              PRAYER FOR RELIEF
      Wherefore, for the foregoing reasons, and for the reasons set forth in the

State’s Replies Opposing Discretionary Review and Cross-Petition, Amicus Curiae

respectfully pray for this Court to first fully review the information included in

ANNEX A & B.

      After its review and consideration of ANNEX A & B, and of any other

relevant information, the Court should identify and address, any potential grounds

for recusal which may arise from the very large number of parties, business

entities, law firms, insurers, and attorneys, which are possibly interested in any of

the various issues and witness testimony as to the above-numbered criminal cases.

      In addition, Amicus Curiae further prays for the Court to deny Petitioners’

petitions for discretionary review, grant the State’s cross-petition and reverse the

portion of the court of appeals’ judgment reversing Demond’s theft-by-deception

conviction, and render judgment affirming the trial court’s judgment in whole.

      The Court should also award such other and further relief, as will expedite

the timely, cost efficient and fair administration of criminal justice. Any further

relief granted, should be fully consistent not only with the findings and conclusions

of the jurors, but also the sentences and judgments, following the conclusions of

Petitioners’ separate criminal trials.




                                         4
                                         Respectfully submitted,

                                         /s/ Ernest J. Altgelt
                                         Ernest J. Altgelt
                                         State Bar No. 0112000
                                         615 Flamingo Blvd.
                                         Lakeway, Texas 78734
                                         (512)261-3681 (Telephone)
                                         ealtgelt@austin.rr.com


                     CERTIFICATE OF COMPLIANCE
      This document complies with the typeface requirements of Texas Rule of

Appellate Procedure 9.4(e) because it has been prepared in a conventional typeface

no smaller than 14-point for text and 12-point for footnotes. This document also

complies with the word-count limitations of Rule 9.4(i), if applicable, because it

contains 815 words, excluding any parts exempted by Rule 9.4(i)(1).


                                         /s/ Ernest J. Altgelt
                                         Ernest J. Altgelt




                                        5
                          CERTIFICATE OF SERVICE
      On February 9, 2015, in compliance with Texas Rule of Appellate Procedure

9.5, I served this document by e-service, e-mail, facsimile, or mail to:

David L. Botsford                             James C. Ho
BOTSFORD & ROARK                              Kyle Hawkins
1307 West Ave.                                Prerak Shah
Austin, Texas 78701                           GIBSON, DUNN & CRUTCHER LLP
Fax: (512) 479-8040                           2100 McKinney Avenue, Suite 1100
Email: dbotsford@aol.com                      Dallas, TX 75201-6912
Counsel for Petitioner Fuelberg               Fax: (214) 571-2917
                                              Email: jho@gibsondunn.com
                                              Counsel for Petitioner Demond

Bill Davis                                    Lisa McMinn
Dustin M. Howell                              Office of State Prosecuting Attorney
Assistant Solicitors General                  P.O. Box 13046
OFFICE OF THE ATTORNEY GENERAL                Austin, Texas 78711-3046
P.O. Box 12548 (MC 059)                       Email: Lisa.McMinn@SPA.texas.gov
Austin, Texas 78711-2548
Fax: (512) 370-9191
Bill.Davis@texasattorneygeneral.gov



                                           /s/ Ernest J. Altgelt
                                           Ernest J. Altgelt




                                          6
                                     ANNEX A
                        Case Nos. PD-1337-14 & PD-1636-14
                        Amicus Brief on Discretionary Review


                    IDENTITY OF PARTIES AND COUNSEL

     To assist the Court to identify potential grounds for recusal, Amicus Curiae
submit the following are interested parties or counsel:

1.    Attorneys for “co-conspirator”*             James C. Ho
      Walter Demond at this Court of              Daniel L. Geyser
      Criminal Appeals and the Third              Prerak Shah
      Court of Appeals (including for prior       Kyle Hawkins
      Mandamus)                                   GIBSON, DUNN & CRUTCHER, L.L.P.

2.    Attorneys for “co-conspirator”      David L. Botsford
      Bennie Fuelberg at this Court of    BOTSFORD & ROARK
      Criminal Appeals and Third Court of
      Appeals (and prior Mandamus)        Christopher (Chris) Gunter
                                          Gene Anthes
                                          GUNTER & BENNETT, P.C.

                                                  Charles O. Grigson
                                                  Austin, Texas

3.    Attorneys for “co-conspirator”              E.G. (Gerry) Morris
      Walter Demond (at his criminal
      trial)                                      Roy Q. Minton
                                                  Warren L.“Rip” Collins
                                                  MINTON, BURTON, FOSTER & COLLINS
4.    Attorneys for “co-conspirator”        Christopher (Chris) Gunter
      Bennie Fuelberg at his criminal trial Charles O. Grigson
                                            David L. Botsford


*
   The term “co-conspirator” is in italics to emphasize, “co-conspirators” are all agents of
each other, and where the acts of one are the acts of all.
                                            A-1
5.   Attorneys for State of Texas             Greg Abbott, Atty. Gen., Ken Paxton,
     at Trial and or at the Third Court of    Atty. Gen., Harry White, Asst. Atty.
     Appeals, and Court of Criminal           Gen., Tom Cloudt, Asst. Atty. Gen.
     Appeals (for prior Mandamus)             Eric J. R. Nichols, Deputy Atty. Gen.,
                                              Don Clemmer, Deputy Atty. Gen.,
                                              Jessica Hartsell, Asst. Atty Gen.
                                              Bill Davis, Asst. Solicitor Gen.,
                                              Dustin Howell, Asst. Solicitor Gen.,
                                              Jonathan Mitchell, Solicitor Gen.,
                                              Scott Keller, Solicitor Gen.,
                                              Lisa McMinn, State Pros. Atty

6.   Special Counsel for Intervenor           Paul E. Coggins
     Amicus, PEC Co-op (for matters as        Kiprian (Kip) Mendrygal
     to the recusal or disqualification of    LOCKE, LORD, BISSELL & LIDDELL
     Chris Gunter, “co-conspirator”
     Bennie Fuelberg’s attorney)

7.   Attorneys for Defendant PEC Co-          David C. Duggins
     op in the related class action lawsuit   Joanne Summerhays
     in the Travis County District Courts     Don C. Lewis
     and or the Third Court of Appeals        L. Parker (Larry) McNeill
                                              CLARK, THOMAS & WINTERS, P.C.

                                              Douglas W. Alexander
                                              ALEXANDER, DUBOSE & TOWNSEND




                                        A-2
8.   Attorneys for “co-conspirator”           David C. Duggins
     Bennie Fuelberg, other PEC Co-op         Joanne Summerhays
     Defendants, in the class action          Don C. Lewis
     lawsuit in the Travis County District    Mark Santos
     Courts, or as Appellees in the Third     L. Parker (Larry) McNeill
     Court of Appeals                         CLARK, THOMAS & WINTERS, P.C.

                                              Douglas W. Alexander
                                              ALEXANDER, DUBOSE & TOWNSEND

                                              Stephen E. McConnico
                                              S. Abraham Kuezaj
                                              Jane M. N. Weber
                                              SCOTT DOUGLASS & MCCONNICO

9.   Attorneys for Defendant PEC Co-op        David C. Duggins
     in the related class action lawsuit in   Joanne Summerhays
     the Travis County District Courts        Don C. Lewis
     and or as Appellee at the Third          Mark Santos
     Court of Appeals                         CLARK, THOMAS & WINTERS, P.C.

                                              Douglas W. Alexander
                                              ALEXANDER, DUBOSE & TOWNSEND

                                              Stephen E. McConnico
                                              S. Abraham Kuezaj
                                              Jane M. N. Weber
                                              SCOTT, DOUGLASS & MCCONNICO




                                        A-3
10. Attorneys in the related class-action   David C. Duggins
    lawsuit in the Travis County District   Joanne Summerhays
    Courts, and or as Appellees in the      Don C. Lewis
    Third Court of Appeals, for PEC         Mark Santos
    Officers and Directors – Bennie         C. Joseph Cain
    Fuelberg, Will Dahmann, W.W.            L. Parker (Larry) McNeill
    “Bud” Burnett, E .B. Price, O. C.       CLARK, THOMAS & WINTERS, P.C.
    Harmon, R. B. Felps, Val Smith, VI
    Cloud, Libby Linebarger, Blas           Douglas Alexander
    Trenorio, Rusty Allen, Stuart           ALEXANDER DUBOSE & TOWNSEND
    Nunnally, Duwan Ruff, Robert
    Reed, Barry Adair, Ola Armstrong,       Stephen E. McConnico
    Kenneth Kennedy, Lamont Ramage,         Abraham Kuzej
    Barbara Schaffer.                       Jane M.N. Weber
                                            SCOTT, DOUGLASS & MCCONNICO

11. Criminal defense and/or white-collar    Roy Q. Minton
    crime Attorneys, retained for, or by,   Samuel E. Bassett
    the PEC Co-op, and or its Officers,     MINTON, BURTON, FOSTER & COLLINS
    Directors, Employees, and
    Insurers -- relevant to the Attorney    Paul E, Coggins
    General’s Investigations, the court-    Kiprian (Kip) Mendrygal
    ordered Navigant Investigative          LOCKE, LORD, BISSELL, & LIDDELL
    Report, State & Federal Legislative
    Investigative Hearings, and the 2008    Christopher (Chris) Gunter
    thru 2009 Blanco County Grand Jury      GUNTER & BENNETT, P.C.
    Proceedings and Indictments.
                                            Kimberly Paffe

                                            Van G. Hilley
                                            GOLDSTEIN, GOLDSTEIN & HILLEY

                                            Zachary P. Hudler
                                            Johnson City, Texas




                                      A-4
12. Attorneys for named-Plaintiff Class-     William Ikard
    Co-op owner-members, John                Anne Wynne
    Worrall, Lee Beck Lawrence, et           Carrie Helmcamp
    al., in the Travis County District       Kimberly Selinger
    Courts, and or as Appellees in the       IKARD WYNNE, L.L.P.
    Third Court in this Third Court of
    Appeals.                                 Paul Lawrence
                                             Jan Soifer
                                             LAWRENCE SOIFER SATIJA, L.L.P.

                                             Graham K. Blair
                                             BAKER & MCKENZIE, L.L.P.

13. Attorneys for PEC Co-op and              W. Roger Wilson
    Navigant Consulting, relevant to         Mike Ferrill
    the Dec. 2008 court-ordered              Mary M. Potter
    Investigative Report. Such legal         COX SMITH MATTHEWS, INC.
    representation also includes
    Attorneys interactions with              Paul E. Coggins
    prosecutors; Texas State Auditor;        Kiprain (Kip) Mendyrgal
    and KPMG LLP, -- during related          LOCKE, LORD, BISSELL & LIDDELL
    criminal investigations, Grand Jury
    Proceedings; and Clark, Thomas
    Attorney Demond’s resignation, as
    well as in relation to the subsequent
    efforts by the Atty. General and Co-
    op, for the “recusal” of criminal
    defense attorney, Chris Gunter, and
    the Co-op’s interests as to the 2011
    “punishment” hearings for co-
    conspirators Fuelberg and
    Demond.




                                       A-5
14. Attorneys for PEC Co-op for its           Jimmy Williamson
    negligence, professional misconduct,      WILLIAMSON & RUSNAK
    dishonesty, etc. claims against
    Clark, Thomas & Winters                   Luis Garcia
    including those as to “co-                PEC General Counsel
    conspirators” and Appellants,
    Walter Demond and Bennie
    Fuelberg, and as to the corporate
    governance irregularities and
    misconduct set forth in the
    independent and court-ordered
    Navigant Investigative Report.

15. Attorneys for Clark Thomas, &             Martha S. Dickie
    Winters its past and present partners     Boone Almanza
    and employees, relevant to the above      AKIN & ALMANZA
    Item #14; and as to the related June
    2009 $4.1 Million Settlement with         L. Parker (Larry) McNeill
    the Co-op. The PEC’s contingency
    fee attorney receives 1/3 of this
    Settlement.

16. Attorneys for Clark, Thomas &             L. Parker (Larry) McNeill
    Winters, in the “Debtor-in-               CLARK, THOMAS & WINTERS, P.C.
    Possession” Chapter 11 Bankruptcy.
    This Chap. 11 Bankruptcy Filing,          Joseph D. Martinec
    occurs after the class action lawsuits,   MARTINEC, WINN, VICKERS &
    and the Testimony by Clark, Thomas        MCELROY, P.C.
    & Winters lawyers and witnesses, at
    the criminal trials of co-
    conspirators/Appellants, Bennie
    Fuelberg and Walter Demond.




                                        A-6
17. Attorneys for The Bandas Law            Roy Q. Minton
    Firm and Texas lawyer                   John L. Foster
    Christopher Bandas. Bandas and          MINTON BURTON, FOSTER & COLLINS
    his law firm, represent un-named
    class member, PEC owner-member,         Jeffrey Meyer
    and Appellant/Attorney James Max        Cynthia Mouton
    Moudy. Bandas in his lawsuit,           MOUTON & MAYER
    alleges an Agreement, for himself to
    be paid a portion of the $4 Million     Christopher Bandas
    attorneys’ fees awarded to the named    James Max Moudy
    class Plfs. in the non-opt-out class    BANDAS LAW FIRM
    action lawsuit.
18. Attorney for Defs. William Ikard,       William Ikard
    Ikard Wynn LLP, Graham Keith            Anne Wynne
    Blair, and Baker & Mckenzie LLP         Kimberly Selinger
    as to the lawsuit and Counter Claim     Cartrie Helcamp
    related to prior Item # 17.             IKARD WYNNE, L.L.P.

                                            Graham Keith Blair
                                            BAKER & MCKENZIE, L.L.P.

19. Attorneys for PEC General Counsel       Martha S. Dickie
    Clark, Thomas & Winters, and its        Boone Almanza
    witnesses / lawyers, David C.           AKIN & ALMANZA
    Duggins, et al. -- at Defendant
    Bennie Fuelberg’s criminal trial and
    punishment hearing.

20. Attorney for L. Parker (Larry)          Randy T. Leavitt
    McNeill -- Clark, Thomas &
    Winters, President --regarding
    Defendant / co-conspirator Bennie
    Fuelberg’s criminal trial and his
    punishment hearing.




                                      A-7
21. Attorneys for Defendant PEC Co-op Craig Enoch
    as to Plaintiff /criminal defense     Melissa Lorber
    Attorney Chris Gunter’s claims and ENOCH KEVER, PLLC
    lawsuit, for his recovery of certain
    2008 legal fees, expenses, and costs.

22. Attorneys for Plf. R. B. Felps,        S. Abraham Kuczaj
    former PEC Board Member and            Stephen E. McConnico
    Board President, for his lawsuit for   SCOTT, DOUGLASS & MCCONNICO
    an Injunction and Declaratory
    Judgment against the Co-op, for
    Felps’ future Medicare Supplement
    Insurance of approx. $585.00 per
    month, for himself and his wife.

23. Attorneys for Defendant PEC Co-op Howard P. Newton
    in R. B. Felps’ lawsuit for an     COX SMITH MATTHEWS, INC.
    Injunction and a Declaratory
    Judgment, against the Co-op. Refer
    to prior Item #22.

24. Attorneys for Plaintiff PEC Co-op      Craig Enoch
    in its Bennie Fuelberg “Employee       Melissa Lorber
    Theft” Insurance policy lawsuit        ENOCH KEVER, PLLC
    against Hartford Insurance Co.

25. Attorneys for Defendant Hartford       Mike F. Pipkin
    Ins. Company in the PEC Co-op’s        Jared Scott
    Bennie Fuelberg “Employee Theft”       SEDGWICK, L.L.P.
    insurance policy recovery lawsuit.
    Also refer to Items #24, 14 & 15.




                                     A-8
26. Attorney & Witness for “co-              James McCormack
    conspirator” CTW Atty. & Def.,
    Walter Demond -- at his jury trial.
    In addition, this legal representation
    relates to the Disciplinary
    Proceedings of the State Bar against
    Walter Demond for his felony
    criminal convictions, and or for his
    alleged Professional Misconduct and
    Ethics violations.

27. Attorneys for the State Bar of           Linda Acevedo
    Texas, Office of the Chief               Maureen Ray
    Disciplinary Counsel, Commission         Judith Gres Deberry
    for Lawyer Discipline, State Board       Chad Childers
    of Disciplinary Appeals, and             Michelle Hunter
    Grievance Oversight Committee – as       Don Jones
    to professional disciplinary
    proceedings and grievances relevant
    to “co-conspirator” Demond. Refer
    to prior Item #26.




                                       A-9
                                  ANNEX B
                     Case Nos. PD-1537-14 & PD-1636-14
                     Amicus Brief on Discretionary Review


          CRIMES AND CORPORATE GOVERNANCE IRREGULARITIES
             WITH REFERENCE TO THE PEC ELECTRIC CO-OP

          Relevant Related Legal Proceedings and Court Records

1.   Appellate Case No. 03-11-00317-CR, styled Bennie Fuelberg v. State of
     Texas, filed in the Third Court of Appeals, Austin. [This is an Appeal of
     the criminal jury trial and convictions as to Defendant Bennie Fuelberg,
     former Pedernales Electric Co-op General Manager and CEO and “co-
     conspirator” of Walter Demond, Clark Thomas & Winters attorney].
     See, Fuelberg v. State, 477 S.W.3d 304 [Tex. App.—Austin, 2014] (Field,
     J., Pemberton, J. and Jones, C.J.)

2.   Appellate Case No. 03-11-00553-CR, styled Walter Demond v. State of
     Texas, filed in the Third Court of Appeals, Austin. [This is an Appeal of a
     criminal jury trial and convictions as to Defendant Walter Demond,
     Clark Thomas & Winters and Pedernales Electric Co-op Attorney, and
     “co-conspirator”]. See, Demond v. State, ---S.W.3d---, 2014 WL 661250
     [Tex. App.—Austin, 2014] (Field, Jr., Pemberton, J. and Jones, C.J.)

3.   Case No. 11-12059-cag, styled In re Clark, Thomas & Winters, P.C.,
     filed in the U. S. Bankruptcy Court for the Western District of Texas,
     Austin Division. [This proceeding is filed as a Chapter 11
     reorganization. Wells Fargo Equipment Finance, Inc. and other
     creditors, however, thereafter apply for this bankruptcy to be converted
     to a Chapter 7 liquidation, and or for the appointment of a disinterested
     Trustee]




                                      B-1
4.   Appellate Case No. 03-08-00373-CV, styled David Allen Hall v.
     Pedernales Elec. Coop., John Worrall, Individually and as representative
     of others similarly situated . . . Bennie R. Fuelberg . . . W. W. ”Bud”
     Burnett, E. B. Price . . . R .B. Felps, et. al., filed in the Third Court of
     Appeals, Austin. [This proceeding relates to an underlying Class Action
     lawsuit against the PEC Electric Co-op, its General Manager Bennie
     Fuelberg, its Directors, and certain of its Officers, for claims of
     negligence, gross negligence, breach of fiduciary duties, based upon
     various allegations of decades-long mismanagement, self-dealing, civil
     conspiracy, corporate governance irregularities, and dishonesty. The
     Third Court of Appeals’ decision in the non-opt-out “Settlement” Class
     Action Settlement lawsuit, is published at 278 S.W.3d 536 (Henson. J.,
     Waldrop, J., and Patterson, J.)]

5.   Dec. 2008, 390-page court-ordered Navigant Investigative Report as to
     the Pedernales Electric Co-op, as directed by the Trial Court, under the
     Settlement Agreement, and subsequently approved by the Third Court of
     Appeals in the above-referenced Appellate Case No. 03-08-00373-CV
     proceedings. [This independent and court-ordered Navigant Investigative
     Report, sets forth detailed findings relevant to the corporate governance
     irregularities, padding of legal bills, breaches of fiduciary duties and
     dishonesty, occurring at times Clark, Thomas & Winters attorneys serve
     as the General Counsel or De Facto General Counsel, for the co-op.
     Both Appellants Fuelberg and Demond are indicted 7 months after the
     Navigant Report is used. This Report is available at
     http://www.pec.coop/docs/default-source/navigant-report/navigant-
     report-2008.pdf?sfvrsn=4

6.   Feb. 2009, Independent Review by the Texas State Auditor of the
     Investigative Navigant Report on the PEC (SAO Report No. 09-019).
     [This Report is addressed to the Legislative Audit Committee, and
     confirms the numerous corporate governance irregularities, breaches of
     fiduciary duties, specific acts, and other findings, as detailed in the court-
     ordered Navigant Report. This official and independent Report by the
     Texas State Auditor, is available at:
     http://www.sao.state.tx.us/reports/main/09-019.pdf




                                        B-2
7.   Cause No. CV-06636, styled Cattleman’s Nat’l Bank v. Texland Elec.
     Coop., Pedernales Elec. Coop., Bluebonnet Elec. Coop., and Lower
     Colorado River Auth., filed in the 424th Judicial District Court, Blanco
     County Texas. [This lawsuit addresses the “off the books and non-
     interest bearing account” of the Texland Electric Co-op -- a PEC
     subsidiary. Refer to the findings at pp. 152-168 in the Navigant
     Investigative Report (Above Item # 5). Texland Electric Co-op in its
     Original Answer and Counterclaim (filed Sept. 14, 2008), further asserts
     causes of action and counterclaims for Breach of Fiduciary Duty, Civil
     Conspiracy etc.; and also with regard to “unauthorized payments for
     unearned fees and expenses” to Bennie Fuelberg, W.W. “Bud” Burnett,
     and A.W Morrison III. Also refer to the record in Appellate Case No. 03-
     11-00317-CR at 22.RR.916-918 (Table of Itemized Losses and Damages
     Texland Electric Co-op). In the same Appellate Case, also refer to
     56.RR.556-569; and to the related, State’s Exhibit 48 -- Items nos. 4 & 5,
     Misapplication of Fiduciary Property]

8.   Cause No. CV07148, styled Pedernales Elec. Coop. v. Illinois Nat’l Ins.
     Co. and Bennie R. Fuelberg, filed in the 424th Judicial District Court,
     Blanco County, Texas. [This is an Interpleader lawsuit in which “co-
     conspirator” Defendant Bennie Fuelberg in his Answer, among other
     things, seeks indemnification, and further to recover, both his past and
     future criminal defense costs]

9.   Appellate Case. No 03-10-0024-CV, styled In re Walter Demond and
     Appellate Case No. 03-10-0027-CV, styled In re Bennie Fuelberg. Both
     such actions request mandamus relief, and are filed in the Third Court of
     Appeals at Austin. [In these proceedings, alleged “co-conspirators”
     Walter Demond and Bennie Fuelberg, seek (unsuccessfully) to reverse the
     orders of Judge Bert Richardson denying motions to Disqualify or Recuse
     District Judge Dan Mills from serving as the Trial Judge in the
     underlying criminal cases. A 2-page Feb. 19, 2010, Memorandum
     Opinion is available at: http://www.txcourts.gov/3rdcoa / Opinions]




                                      B-3
10. Appellate Case No. WR-73,621-01 styled In re Bennie Fuelberg and
    Appellate Case No. WR-73,626-01 styled In re Walter Demond. Both
    such mandamus actions are filed with the Texas Court of Criminal
    Appeals. [Co-conspirators Bennie Fuelberg and Walter Demond, in these
    mandamus actions as filed with the Court of Criminal Appeals, ask for
    the removal or disqualification of District Judge Dan Mills, from hearing
    the criminal trials. Such mandamus proceedings are initiated following
    the Memorandum Opinion by the Third Court of Appeals referenced in
    above item #9. On March 31, 2010, the Court of Criminal Appeals
    denies the Motions for a Writ of Mandamus in both cases, WITHOUT
    Order. Available at http://www.txcourts.gov/cca / Opinions

11. Cause No. D-1-GN-10-002277, styled Bandas Law Firm, P.C. and
    Christopher Bandas v. William Ikard, Ikard Wynn, L.L.P., Graham Kerin
    Blair and Baker & McKenzie, now renamed and filed in the 419th
    Judicial District Court, Travis County, Texas. [The claims herein of the
    Bandas Law Firm and Lawyer Bandas, relate to an alleged contingent
    agreement for a portion of the class action attorneys’ fees awarded in the
    class action settlement. Such claims are first brought by The Bandas Law
    Firm as Case No. 2009-1910, in the 280th Judicial District Court, Harris
    County, Texas. Pursuant to the continuing jurisdiction and venue
    provisions in the court-ordered class action settlement, such lawsuit is
    ordered to be abated; and for the Bandas Law Firm’s claims to be
    addressed in Cause No. D-1-GN-07-002234, in the 353rd Judicial
    District Court, Travis County, Texas. A limited severance from such
    Cause No. is thereafter ordered; and the severed case is renamed and
    refiled by the Travis County District Clerk, as Cause No. D-1-GN-10-
    002277. The style “In re Bandas” is also used to apply to this lawsuit.
    Defendants William Ikard and Ikard Wynne LLP, in 2012 file a Third
    Amended Answer with a Counter Claim for a Declaratory Judgment
    against the Bandas Plaintiffs]




                                      B-4
12. Cause No. D-1-GN-10-001612, styled Gunter & Bennett, P.C. v.
    Pedernales Elec. Coop., Inc., filed in the 419th Judicial District Court,
    Travis County, Texas. [This lawsuit was brought to collect at least
    $38,000 +, for attorneys’ fees billed for the “criminal defense” legal
    services of Chris Gunter, from Jan. 15, 2008 until July 25, 2008.
    Following a Summary Judgment Ruling, against the Co-op, an Agreed
    Settlement in April 2011, is entered into which requires a $64,000
    payment to the Plaintiff law firm. As allowed under that Settlement,
    however, the Co-op on Aug. 12, 2011, files a formal Grievance with the
    State Bar, against attorney Chris Gunter for his alleged violations of the
    Texas Disciplinary Rules of Professional Conduct]

13. April 2010, Independent Accountants’ and Auditor’s Report, Notes to
    Consolidated Financial Statements, Note 8, Commitments and
    Contingencies, Litigation -- Settlement of Dispute with Previous Legal
    Counsel (CTW). [Refer to the CPA’s determinations and findings in this
    published Report, as to the claims, threatened litigation, liabilities,
    contingencies, and reservations, which are relevant to the $4.1 Million
    Settlement Payment to the PEC by CTW (and its insurers). This
    Independent Auditor’s Report is available (and published) at:
    www.pec.coop / Libraries / Annual Reports / 2009. Relevant to the
    referenced $4.1 Million Settlement, also refer to the witness testimony,
    business records, and other evidence, in the official records for the
    Appellate cases, criminal and other proceedings, listed in this ANNEX B.
    The following legal proceedings and court records, appear to either
    directly address or otherwise concern, the claims, threatened litigation,
    liabilities, and reservations, as to the $4.1 Million Settlement payment to
    the PEC by CTW (and its insurers). See, Items # 1, 2, 3, 4, 5, 6, 14 & 16 ]




                                      B-5
    14. Cause No. 48985, styled In re Walter Demond, filed in the Board of
        Disciplinary Appeals, Texas Sup. Ct. (BODA) [In this action, the
        Commission for Lawyer Discipline in July 2011 files a Petition for
        Compulsory Discipline with BODA against Clark, Thomas & Winters
        attorney Walter Demond, after the Judgment of Conviction by Jury is
        entered against Demond in Case No. CR-1016 (refer to above item #2).
        “Convicted felon” and “Co-conspirator” Walter Demond and Petitioner
        Commission for Lawyer Discipline, thereafter enter into an Agreed Order
        of Interlocutory Suspension of Demond’s Texas law license.1 Also
        pending, however, is a formal “Just Cause” determination by the Chief
        Disciplinary Counsel of the State Bar of Texas against Clark, Thomas &
        Winters attorney Walter Demond relevant to the July 2011 Request for
        Investigation, Complaint and Grievances made by co-op owner members.
        Since attorney Walter Demond does not affirmatively elect to have the
        subject Complaints and “Just Cause” Determinations tried in District
        Court, the Office of the Chief Disciplinary Counsel directs that the
        subject PEC owner-member Grievance Complaints “will be heard by an
        Evidentiary Panel of the District Grievance Committee, in accordance
        with Rule 2.17 of the Texas Rules of Disciplinary Procedure”] 2

    15. Cause No. CV07265, styled R.B. Felps v. Pedernales Elec. Coop., filed
        in the 424th Judicial District Court, Blanco County, Texas. [In this
        lawsuit, Plaintiff R. B. Felps -- a former Co-op Board President -- seeks
        to enjoin the electric Co-op’s discontinuation (as of Dec. 31, 2011) of his
        and his wife’s Medicare Supplement group insurance benefits, which
        totals approximately $586.00 a month. Plaintiff R.B. Felps is also a
        named Defendant Director, in the underlying Class Action Settlement
        lawsuit identified in the above item #4. In addition, R. B. Felps is a
        witness in the Grand Jury Proceedings and 2010 & 2011 criminal trials
        relevant to “co-conspirators” Walter Demond and Bennie Fuelberg,
        related to in above Items #1 & 2]




1
         The BODA Interlocutory Suspension Decision against Walter Demond is available at
http://txboda.org/cases/re-walter-e-demond-0.
2
     Refer to Jan. 4, 2012, Letters from Judith Gres DeBerry, Asst. Disciplinary Counsel, to
PEC Co-op Owner-Members and Grievance Complainants, Merle Moden and Ernest Altgelt.

                                           B-6
    16. Case No. A:11-CA-0446-SS, styled Pedernales Elec. Coop. v. Hartford
        Cas. Ins. Co., in the U. S. District Court, Western District of Texas Court
        (Austin). [This lawsuit is first filed by the Co-op on April 29, 2011, as
        No. D-1-GN-11-0012486, in the 98th Judicial District Court, Travis
        County, Texas. Defendant Hartford Insurance thereafter removes this
        “Employee Theft” Insurance policy lawsuit to Federal Court. In its
        lawsuit, the Plaintiff Co-op seeks, among other things, to recover under a
        $250,000 Crime Shield Policy for “Employee Theft” by its former
        General Manager. On July 10, 2012, Summary Judgment is entered in
        favor of Hartford Insurance by U.S. District Judge Sam Sparks. In his
        11-page Order, Judge Sparks expressly determines that a summary
        judgment is proper because “PEC materially breached its (employee
        theft) policy . . . in that it prejudiced Hartford’s subrogation rights by
        releasing CTW and Bennie Fuelberg.” ref. added]. Refer to above Item
        #13, and to n. 3 below.3

    17. Texas Senate Business and Commerce Committee, PEC Co-op
        Investigative Hearing, Mar. 27, 2008 (investigative findings and
        testimony as to the decades-long documented corporate governance
        irregularities, fraud, abuses and criminal investigations relevant to the
        PEC) [avail. video/audio archives — www.senate.state.tx.us]

    18. Governance and Financial Accountability of Rural Electric
        Cooperatives: The Pedernales Experience, Hearing before the House
        Comm. on Oversight and Government Reform 110th Cong. 2d Sess.. 1-
        175 (2008) (congressional findings and testimony as to the decades-long
        documented corporate governance irregularities, fraud, abuses and
        criminal investigations relevant to the PEC) available at:
        http://www.gpo.gov/fdsys/pkg/CHRG-110hhrg46194/html/CHRG-
        110hhrg46194.htm




3
        Relevant to the facts and records as to the above-listed 18 matters, in addition there are
also related Professional Conduct Disciplinary Proceedings, with the Texas State Board of Public
Accountancy and State Bar of Texas. Such proceedings relate to the professional standards and
ethics of Pedernales Electric Co-op CPA’s and their Accountancy firms, former Clark Thomas &
Winters, P.C.’s attorney Walter Demond, and criminal defense attorney Chris Gunter.

                                              B-7